           Case: 1:18-cr-00586-SO Doc #: 16-1 Filed: 06/12/19 1 of 6. PageID #: 122




Children with addicted parents face
difficulties in adulthood, including a higher
risk of addiction




Katie Haupt, who grew up with a father who abused drugs and alcohol, turned to yoga as a coping mechanism while growing
up in Lake County, Ill. Now, Haupt teaches a yoga class in a park twice a week in Cibolo, Texas. (Marshall Tidrick / Chicago
Tribune)



               By Lauren Chval
               Chicago Tribune



APRIL 30, 2018, 8:15 AM



W           hen he was a child, maybe 7 or 8 years old, Fred Nelson remembers what would happen
            when his mother and her boyfriend drank. After a few beers they would start arguing, then
the boyfriend would hit her.

“I knew then that there was a problem,” said Nelson, now 54. “I knew that something wasn’t right
about all of that.”
                                                                                                             DEFENDANT'S
                                                                                                               EXHIBIT



                                                                                                                A
             Case: 1:18-cr-00586-SO Doc #: 16-1 Filed: 06/12/19 2 of 6. PageID #: 123


Children are adaptable and often don’t know anything but their own “normal.” But Nelson’s youthful
intuition was remarkably accurate.

Alcohol or other substance abuse by a parent is considered an adverse childhood experience, or ACE.
In 1998, a group of psychologists coined the term in one of the largest investigations of the effects of
childhood abuse and neglect on later-life health and well-being. That study — and others that
followed — revealed a relationship between ACEs and negative well-being throughout life.

Nelson’s mother was an alcoholic. Now, so is he.

John Bachman is a psychologist who specializes in addictive behaviors and disorders, and the
generational tale that Nelson shares wouldn’t surprise him. According to Bachman, the majority of
his patients suffering from addiction have extraordinarily traumatic pasts. In many cases, that
includes coming from a household where a primary caregiver struggled with substance abuse as well.

“With kids growing up in families where one or more members are struggling with addiction, the
issue is the inattention to the child’s needs that the drug-addicted parent demonstrates,” Bachman
explained. “One of the hallmark diagnostic features of opioid drug dependence is that there’s a
constant craving for the high. There’s compulsive behavior around getting the next dose, and there’s a
sense of, ‘To hell with the consequences. Getting high is much more important than changing a
diaper.’ ”

Katie Haupt was a few years older than Nelson when she first understood her father had a problem.
Growing up in Lake County, she said her dad always drank and had drugs around the house, but she
thought that’s just what adults did. But around 11 or 12, when she started inviting friends to sleep
over, Haupt realized her father’s behavior was out of the ordinary.

“My dad would be barbecuing or whatever, and then he’d start drinking. Then some kind of argument
would happen and it would turn really violent and loud,” said Haupt, who now lives in Texas. “And
my friends would get scared that they were in danger, and to me I was like, ‘Oh, no, he’s not going to
mess with us. They’re just arguing.’ I was just so used to this. ‘Don’t be scared. This is normal.’ But for
them, it was not normal and they wanted to go home.”

The National Institute on Drug Abuse estimates that a quarter of children in the U.S. grow up in
households where there is substance abuse, and studies suggest that children of addicts are eight
times more likely to develop an addiction of their own.

A pyramid depicts the conceptual framework for the ACE study. Adverse childhood experiences make
up the base, and each level escalates from there: disrupted neurodevelopment to social, emotional
          Case: 1:18-cr-00586-SO Doc #: 16-1 Filed: 06/12/19 3 of 6. PageID #: 124


and cognitive impairment to adoption of health-risk behaviors to disease, disability and social
problems. The tip of the pyramid is early death.

Nelson’s childhood was plagued by ACEs. Beyond witnessing his mother’s alcoholism and abuse, he
struggled in school and got involved with street gangs. He said a female relative sexually abused him
when he was as young as 5 years old, a secret he kept from his family for decades in fear of creating
problems.

Built on that base, his adult life followed the troubling and dangerous progression of the ACE
pyramid. Nelson struggles with alcohol and cocaine addiction. He said he has been diagnosed bipolar,
and he contracted HIV under the influence of drugs. He has been in and out of prison and rehab.
Right now, he is homeless.

Nelson receives help from Heartland Alliance Health, a Chicago organization that works in
communities across the U.S. to serve those who are homeless or living in poverty. He has been
attending its therapy sessions for years. Joan Liautaud, Heartland’s senior director of clinical
operations, said destructive behavior is a common reaction for children of substance abuse, but
pointed out that the unhealthy pathologies aren’t limited to substance problems.

“It’s very common for these children to develop addictions of their own. And when I talk about
addiction, I mean broad-based,” she said. “So it could be some sort of compulsive behavior. … That’s
on top of things that most people struggle with, more typical things like identity development or self-
worth.”

Haupt, now 31, never battled drug or alcohol abuse, but she realized she ate and shopped
compulsively when she was emotional or unhappy.

“It was partially because when things got really crazy, my mom would say, ‘Oh let’s go shopping.’ To
escape. To get away from this, let’s cover it up and pretend it’s OK by doing that,” Haupt said. “It
wasn’t until later that I realized that it’s not healthy to cover up pain. You have to kind of figure it out,
deal with it, face that pain, instead of burying it down. That’s why people get addicted, because they
get addicted to not feeling pain.”

Liautaud elaborated that the compulsive behavior often manifests as codependent caregiving or a
desire to over-commit. Bachman also noted that even if people break the cycle of substance abuse,
they may continue to seek out the sort of treatment they received as children.

“In adulthood, oftentimes a child raised in that neglectful environment will seek out other adults who
will behave in similar ways,” Bachman said. “Or the child who has now become the adult, that
         Case: 1:18-cr-00586-SO Doc #: 16-1 Filed: 06/12/19 4 of 6. PageID #: 125


person’s default behavior is to treat others with neglect and abuse. That’s what his or her role model
taught him or her.”

Many of those unhealthy behaviors continue to manifest themselves in Nelson’s life today.

“I come from what they call a dysfunctional family. I have a lot of resentment,” Nelson said. “So when
I think about those things, that’s enough to make me feel like, I don’t know — it’s not like I can’t be
happy and have a good life, but sometimes that plays a part in why I act out the way I act out.”

On a more encouraging note, Bachman suggested that there are ways to be proactive for a person
coming from that sort of environment.

“It’s not nature vs. nurture — it’s nature and nurture,” Bachman said. “The person who knows with
great certainty that the biological parent or parents were alcoholics, were heroin addicts, were meth
addicts, if that person is at all conscientious about his or her health, never touch the molecule to
which there’s a genetic vulnerability. So if that person’s parents were heroin addicts, that person is
well advised to tell the dentist, ‘No, I don’t want Percocet after my oral surgery. Thank you, but no
thank you.’”

And if an adult has managed to sidestep a struggle with addiction, there is still emotional baggage to
be dealt with. Liautaud said a person must relearn how to cope with difficulty, hopefully by building
connections, whether it’s to family or work or some sort of spirituality.

“One way to build those connections is to start with taking a look at yourself and barriers that you’ve
developed for really good reasons,” she said. “Growing up in a family where there’s addiction and
chaos, you’ve developed certain coping that serves you well and helps you survive when you’re in that
environment. And then you find when you’re out of that environment that it doesn’t work so well. So
I think that’s a ripe time to take a step back and think about what you want, think about why it is that
you might have built these barriers, and then areas that you connect to.”

Haupt built connections through yoga, which she studied for years before becoming an instructor
herself. She said the practice attracted her because it taught her to sit with pain rather than try to
bury it with distractions.

“I want to help other people who are like my dad, even though I couldn’t save him. He passed away in
2013,” Haupt said. “With addiction, a lot of times people don’t feel connected to anybody. They feel
alone. And they feel like nobody will understand or people will judge them for whatever reason. So I
wanted to teach yoga because it’s a very nonjudgmental place to kind of address that kind of stuff and
learn about yourself.”
          Case: 1:18-cr-00586-SO Doc #: 16-1 Filed: 06/12/19 5 of 6. PageID #: 126


Another strategy Liautaud suggested is creating structure. Households with substance abuse are
marked by turmoil, so establishing routine can add a feeling of safety and order where there once was
none.

That sense of structure is crucial for Nelson. For the past year, he has been living at the Olive Branch
homeless shelter in Englewood, although some nights he stays with a friend or lays his head down on
the Red Line. He attends mental health groups at Heartland. He’s working with his health insurance
provider to try to get new rehabilitative care. He is attending Alcoholics Anonymous meetings.

“I can’t afford to have a lot of idle free time,” Nelson said. “Right now, if I’m in a situation where I’m
like, OK, I can’t think of anything constructive to do or anything positive, then my mind goes into the
areas it doesn’t need to go in. … So for me what always works best is I have to have a schedule. This is
what I’m going to be doing at 9 and 10. I have to have things to fill my day up, otherwise I’m going to
be bored, then I get depressed, then I resort to dangerous behaviors.”

Connection serves him too. Someone he can lean on is his mother — she reminds him of the
importance of attending his meetings and avoiding people and places who might trigger him. She’s
now 15 years sober.

“It’s a miracle,” he said.

Nelson, like so many others, hopes to claim his own miracle.

laurenchval@chicagotribune.com

Twitter @lchval



'It’s too much to lose’: West Side program lets addicted moms
keep their kids while getting clean
Armone Mays knew she had to do something about her addiction. It had cost her a job she enjoyed,
precious moments as a present parent to her baby girl and the self-respect that came with saying, “I
will never do cocaine.”

Mays tried to get clean. But she was hooked on cocaine, next meth, then both, combined. She wrote
poetry, including the lines above, cataloging her cravings.

Eventually, she said, at an Illinois facility where she sought help, employees concerned about her
mental wellness separated her from her daughter.
          Case: 1:18-cr-00586-SO Doc #: 16-1 Filed: 06/12/19 6 of 6. PageID #: 127


And that was the moment she stopped caring about getting better.

Read the full story.

I was the father with a needle in his arm. How I took my life back from heroin. »

Certain teens more likely to get hooked on opioids »

West Side program lets addicted moms keep their kids while getting clean »

Xanax, Valium looking like America's next drug crisis »

Copyright © 2019, Chicago Tribune
